 
 
I 
111th CONGRESS 1st Session 
H. R. 130 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Gallegly introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To provide for an exchange of lands between the Secretary of Agriculture and the United Water Conservation District of California to eliminate certain private inholdings in the Los Padres National Forest, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Los Padres National Forest Land Exchange Act. 
2.Land exchange, Los Padres National Forest, California 
(a)Land exchangeIn exchange for all right, title, and interest of the United Water Conservation District of California (in this section referred to as the District) in and to the lands described in subsection (b), the Secretary of Agriculture may convey to the District all right, title, and interest of the United States in and to the National Forest System lands described in subsection (c). The conveyance of National Forest System lands under this section shall be subject to valid existing rights and to such terms, conditions, and reservations as may be required by this section or considered necessary by the Secretary. 
(b)Lands To be conveyed by districtThe lands to be conveyed by the District under subsection (a) consist of approximately 340 acres located within township 5 north, range 18 west, San Bernardino base and meridian and are more fully described as follows: 
(1)Tract A—SE1/4NE1/4 of section 16 (approximately 40 acres). 
(2)Tract B—NE1/4SE1/4 of section 16 (approximately 40 acres). 
(3)Tract C—S1/2SE1/4 of section 16 (approximately 80 acres). 
(4)Tract D—NE1/4 of section 21 (approximately 160 acres). 
(5)Tract E—N1/2SW1/4SW1/4 of section 15 (approximately 20 acres). 
(c)Lands To be conveyed by SecretaryThe National Forest System lands to be conveyed by the Secretary under subsection (a) consist of approximately 440 acres located within township 5 north, range 18 west, San Bernardino base and meridian and are more fully described as follows: 
(1)Tract 1—E1/2SW1/4 of section 10 (approximately 80 acres). 
(2)Tract 2—NE1/4NW1/4 of section 15 (approximately 40 acres). 
(3)Tract 3—S1/2SW1/4SW1/4SE1/4 of section 15 (approximately 5 acres). 
(4)Tract 4—N1/2S1/2S1/2SE1/4 of section 15 (approximately 20 acres). 
(5)Tract 5—S1/2N1/2SW1/4SE1/4 of section 15 (approximately 10 acres). 
(6)Tract 6—N1/2NW1/4SW1/4SE1/4 of section 15 (approximately 5 acres). 
(7)Tract 7—SW1/4SE1/4 of section 15 (approximately 2.5 acres). 
(8)Tract 8—S1/2NW1/4SE1/4SE1/4 of section 15 (approximately 5 acres). 
(9)Tract 9—SW1/4NE1/4SE1/4SE1/4 of section 15 (approximately 2.5 acres). 
(10)Tract 10—W1/2W1/2NW1/4SE1/4 of section 15 (approximately 10 acres). 
(11)Tract 11—SE1/4SW1/4NW1/4SE1/4 of section 15 (approximately 2.5 acres). 
(12)Tract 12—SW1/4SE1/4NW1/4SE1/4 of section 15 (approximately 2.5 acres). 
(13)Tract 13—W1/2W1/2SW1/4NE1/4 of section 15 (approximately 10 acres). 
(14)Tract 14—SW1/4SW1/4NE1/4 of section 22 (approximately 10 acres). 
(15)Tract 15—NW1/4NW1/4NW1/4NE1/4 of section 22 (approximately 2.5 acres). 
(16)Tract 16—SW1/4NW1/4SW1/4NE1/4 of section 22 (approximately 2.5 acres). 
(17)Tract 17—W1/2NW1/4SE1/4 of section 22 (approximately 20 acres). 
(18)Tract 18—SW1/4SE1/4 of section 22 (approximately 40 acres). 
(19)Tract 19—E1/2SW1/4 of section 22 (approximately 80 acres). 
(20)Tract 20—N1/2NW1/4SW1/4 of section 22 (approximately 20 acres). 
(21)Tract 21—W1/2NE1/4 of section 27 (approximately 60 acres). 
(22)Tract 22—NE1/4SW1/4NW1/4 of section 27 (approximately 10 acres). 
(d)Implementation of land exchange 
(1)Maps; public availabilityThe lands to be exchanged under this section are depicted on maps entitled Los Padres National Forest Land Exchange and dated June 1, 2005. The maps shall be on file and available for public inspection in appropriate offices of the Forest Service until completion of the land exchange. The Secretary may also correct errors in the maps or the accompanying legal descriptions. 
(2)Modification of statutory terms of exchangeBy mutual agreement to facilitate the land exchange under this section, the Secretary and the District may reduce the number of tracts of land involved in the land exchange or adjust the legal descriptions specified in subsections (b) and (c) and the boundaries depicted on the maps referred to in paragraph (1) based upon the environmental analysis conducted and public input obtained in complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.). 
(3)Priority for completionThe Secretary shall order completion of the land exchange under this section to be a priority for the Forest Service, which shall endeavor to complete the land exchange within one year after the date of the enactment of this Act. 
(4)Administrative costsThe costs of conducting the land exchange under this section shall be shared equally by the District and the Secretary. The costs to be shared include expenditures incurred for survey, mapping, appraisals, closing costs, recording fees, and similar expenditures, but do not include staff salaries, administrative overhead, attorney fees, the cost of construction required by subsection (e)(2), or the costs to cure any title defects. 
(5)Title standardsThe Secretary shall require that title to the District lands to be acquired by the Secretary under this section is in conformity with the title standards of the Attorney General. 
(e)Easements and access 
(1)ReservationIn the conveyance of the National Forest System lands under this section, the Secretary shall reserve easements for all roads and trails that the Secretary considers to be necessary or desirable to provide for administrative purposes and to ensure public access to National Forest System lands. In particular, the Secretary shall reserve perpetual unrestricted rights of pedestrian and equestrian access over all existing roads and trails. 
(2)Construction of parking lotAs a condition on the receipt of National Forest System lands under this section, the District shall agree to construct a gravel parking area upon District lands to provide access to the Potholes trail of the Los Padres National Forest. The site design for the parking area shall be subject to the approval by the Secretary. The District may reasonably regulate vehicular access to the parking area in accordance with rules and regulations promulgated in accordance with applicable law. 
(f)Partial revocation of withdrawalsThe public lands withdrawals provided by the Act of May 29, 1928 (Chapter 868; 45 Stat. 956), Power Site Classification No. 414–USGS, June 22, 1951, FERC Power Project No. 2153, January 15, 1957, and Forest Service Land Order No. 3338, February 28, 1964, are hereby revoked insofar as they effect the National Forest System lands conveyed under this section. 
(g)Water rightsThe land exchange under this section does not include any water rights owned by the District or the United States. 
(h)Cash equalization 
(1)Equal value exchangeSubject to paragraph (2), the land exchange under this section shall be conducted on an equal value basis, as determined by the appraisal done in conformity with the Uniform Appraisal Standards for Federal Lands Standards for Acquisition and Forest Service appraisal instructions. 
(2)Limits waivedThe values of the lands to be exchanged under this section may be equalized through the payment of a cash equalization payment in an amount in excess of the statutory limit specified in section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(3)Disposition and use of fundsAny cash equalization payment received by the Secretary under this section shall be deposited into the fund established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). The payment shall be available to the Secretary for expenditure, without further appropriation and until expended, for the acquisition, construction, or improvement of administrative or recreational facilities for the Los Padres National Forest in Ventura County, Santa Barbara County, and San Luis Obispo County, California, or for the acquisition of land or interests in land in such counties. 
(i)Effect of exchange; management of acquired landsFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Los Padres National Forest, as adjusted as a result of the land exchange under this section, shall be considered to be the boundaries of that national forest as of January 1, 1965. The District lands acquired by the Secretary under this section shall be added to and administered as part of the Los Padres National Forest in accordance with the laws and regulations applicable to that national forest. 
 
